Citation Nr: 1409010	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-28 340	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the right lower extremity, including amputation above the knee, claimed as the result of VA medical treatment.

REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty from December 1956 to July 1959.  

This case comes before the Board of Veterans' Appeals (Board) from appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Special Processing Unit (Tiger Team) at the Regional Office (RO) in Cleveland, Ohio which denied the appellant's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the right lower extremity, including amputation above the knee, claimed as the result of VA medical treatment.  Subsequent handling of the case was done at the RO in Honolulu, Hawaii.

The appellant testified at a September 2012 Travel Board hearing at the RO before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  


FINDING OF FACT

While the Veteran/appellant's appeal to the Board was pending, and prior to the issuance of a final decision, the Veteran died. 


CONCLUSION OF LAW

Due to the death of the Veteran/appellant, the Board has no jurisdiction at this time to adjudicate the merits of the claim for compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the right lower extremity, including amputation above the knee, claimed as the result of VA medical treatment.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  

Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


			CONTINUED ON
							NEXT PAGE


ORDER

The appeal is dismissed.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


